SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 DecisionPoint Systems, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 24345Q106 (CUSIP Number) March 18, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [_] Rule 13d-1(b) [X] Rule 13d-1(c) [_] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities and Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the forms displays a currently valid OMB control number 1 1 NAMEOF REPORTING PERSONS I.R.S. IDENTIFICATION NOS.OF ABOVE PERSONS (entities only) Paul Seid 2 CHECKTHEAPPROPRIATE BOX IF MEMBER OF A GROUP (a) o (b) o Reporting person is affiliated with other persons 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United State of America 5 SOLE VOTING POWER 540,000* NUMBER OF 6 SHARED VOTING POWER SHARES BENEFICIALLY 0 OWNED BY 7 SOLE DISPOSITIVE POWER EACH REPORTING PERSON WITH 540,000* 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 540,000* 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.6%* 12 TYPE OF REPORTING PERSON IN *See Item 4 – Ownership. Based on 9,300,439 shares of common stock outstanding as of March 18, 2013. 2 ITEM 1.SECURITY AND ISSUER. (a) Name of Issuer: DecisionPoint Systems, Inc. (b) Address of Issuer: 8697 Research Drive Irvine, CA 92618 ITEM 2.IDENTITY AND BACKGROUND. Item 2(a). Name of Person Filing: This statement is being filed by Mr. Paul Seid (the “Reporting Person”). Item 2(b). Address of Principal Business Office or, if none, Residence: 22 Woodhaven Dr,, New City, NY, 10956. Item 2(c). Citizenship: Reporting Person is a United States citizen. Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: 24345Q106 ITEM 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). 3 ITEM 4.OWNERSHIP a) Amount beneficially owned: 540,000 (b) Percent of class: 5.6% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote with respect to each Reporting Person 540,000 (including 340,000 shares issuable upon conversion of 34,000 shares of Series D Preferred Stock (including 25,500 shares held directly by Paul Seid, 4,250 shares held by The SDM Irrevocable Trust FBO Lauren Seid UAD 11/05/04 Paul Seid TTEE and 4,250 shares held by The SDM Irrevocable Trust FBO Andrew Seid UAD 11/05/04 Paul Seid TTEE)). (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the disposition of with respect to each Reporting Person 540,000 (including 340,000 shares issuable upon conversion of 34,000 shares of Series D Preferred Stock (including 25,500 shares held directly by Paul Seid, 4,250 shares held by The SDM Irrevocable Trust FBO Lauren Seid UAD 11/05/04 Paul Seid TTEE and 4,250 shares held by The SDM Irrevocable Trust FBO Andrew Seid UAD 11/05/04 Paul Seid TTEE)). (iv) Shared power to dispose or to direct the disposition of 0 4 ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS: Not applicable. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON: Not applicable. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY: Not applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP: Not applicable. ITEM 9. NOTICE OF DISSOLUTION OF GROUP: Not applicable. ITEM 10. CERTIFICATION: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose or with the effect of changing or influencing the control of the issuer of the securities and were not acquired or held in connection with or as a participant in any transaction having that purpose or effect. 5 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and accurate. April 3, 2013 By: /s/Paul Seid Paul Seid 6
